Exhibit 10.20
Exhibit A
Performance Unit Award Notice

          A.  
Participant:
                                                                  
 
    B.  
Grant Date:
  February 23, 2010    
 
    C.  
Performance Period:
  1/1/2010 through 12/31/2012    
 
    D.  
Aggregate Target Dollar Award:
                                                                  
 
    E.  
Initial Value Per Performance Unit:
                                                                  
 
    F.  
Aggregate Target Performance Units:
                                                                  
 
    G.  
Performance Measures:
   

  1.   Growth in Diluted Earnings per Share: The compounded annual growth rate
in L-3’s Diluted EPS. “Diluted EPS” means earnings per common share on a fully
diluted basis, determined in accordance with generally accepted accounting
principles and as derived from L-3’s audited consolidated financial statements
prepared in the ordinary course of business. Diluted EPS shall be adjusted as
contemplated by the terms of the Performance Unit Agreement to exclude certain
unusual or nonrecurring items.         Portion of Aggregate Target Award for
this Performance Measure: 50%
Target Units for this Performance Measure:                             
Performance Scale:

                              Diluted             EPS   Cumulative    
Performance   Growth   Diluted   Unit Levels   Rate   EPS Required   Multiplier
Maximum
  ³ 13 %   ³$ 29.54       200 %
 
    10 %   $ 27.93       150 %
Target
    8 %   $ 26.88       100 %
 
    7 %   $ 26.38       75 %
Threshold
    6 %   $ 25.89       50 %
Below Threshold
  < 6 %   <$ 25.89       0 %

      Note: Cumulative Diluted EPS based on 2009 adjusted diluted EPS of $7.67
excluding certain unusual or nonrecurring items contemplated by the Performance
Unit Agreement.

 



--------------------------------------------------------------------------------



 



      In the event that the level of actual performance exceeds the Threshold
and falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.

      Payment Method: Shares of L-3 stock. Subject to the terms of the
Performance Unit Agreement, the number of shares will be determined by
multiplying (1) the Target Units for this Performance Measure, by (2) the
applicable Unit Multiplier.

  2.   Relative Total Stockholder Return: L-3’s TSR compared to the returns of a
comparison group of companies (see Appendix 1). “TSR” means, with respect to a
particular company for particular time period, (a) the change in the per-share
market price of the company’s common stock (as quoted in the principal market on
which it is traded as of the beginning and ending of the period) plus dividends
and other distributions paid per share during such period, divided by (b) the
per-share market price of the company’s common stock as quoted as of the
beginning of such period, all of which is adjusted for any changes in company’s
equity structure, including but not limited to stock splits and stock dividends.
This measure will be assessed by determining L-3’s relative percentile
positioning on TSR versus companies included in the comparison group.

      Portion of Aggregate Target Award for this Performance Measure: 50%
Target Units for this Performance Measure:                     

      Performance Scale:

                  Performance   Relative     Unit   Levels   TSR   Multiplier
Maximum
  > 74th percentile       200%  
 
  63rd percentile       150%  
Target
  50th percentile       100%  
Threshold
  40th percentile       50%  
Below Threshold
  < 40th percentile       0%  

      In the event that the level of actual performance exceeds the Threshold
and falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.

      Payment Method: Cash. Subject to the terms of the Performance Unit
Agreement, the cash amount will be determined by multiplying (1) the Target
Units for this Performance Measure, by (2) the applicable Unit Multiplier, by
(3) the fair market value per share of L-3 common stock at end of the
Performance Period.

 



--------------------------------------------------------------------------------



 



Appendix 1
The companies included for the Relative Total Stockholder Return assessment are
those in the S&P 1500 Aerospace & Defense Index, excluding L-3. This list will
be modified by the Compensation Committee to reflect any changes to companies
included in the Index.
                    S&P 1500 Aerospace & Defense Index

                          Company   Ticker       1.    
AAR CORP
  AIR       2.    
AEROVIRONMENT INC.
  AVAV       3.    
ALLIANT TECHSYSTEMS INC
  ATK       4.    
AMERICAN SCIENCE AND ENGINEERING INC
  ASEI       5.    
APPLIED SIGNAL TECHNOLOGY
  APSG       6.    
BE AEROSPACE INC
  BEAV       7.    
BOEING CO
  BA       8.    
CERADYNE INC
  CRDN       9.    
CUBIC CORP
  CUB       10.    
CURTISS-WRIGHT CORP
  CW       11.    
ESTERLINE TECHNOLOGIES CORP
  ESL       12.    
GENCORP INC
  GY       13.    
GENERAL DYNAMICS CORP
  GD       14.    
GOODRICH CORP
  GR       15.    
HONEYWELL INTERNATIONAL INC
  HON       16.    
ITT CORP
  ITT       17.    
LOCKHEED MARTIN CORP
  LMT       18.    
MOOG INC
  MOG.A       19.    
NORTHROP GRUMMAN CORP
  NOC       20.    
ORBITAL SCIENCES CORP.
  ORB       21.    
PRECISION CASTPARTS CORP
  PCP       22.    
RAYTHEON CO
  RTN       23.    
ROCKWELL COLLINS INC
  COL       24.    
STANLEY INC
  SXE       25.    
TELEDYNE TECHNOLOGIES INC
  TDY       26.    
TRIUMPH GROUP INC
  TGI       27.    
UNITED TECHNOLOGIES CORP
  UTX    

 